Case 2:85-cv-04544-DMG-AGR Document 922 Filed 08/18/20 Page 1 of 1 Page ID #:40341

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA

                                                                     CASE NUMBER:


    JENNY L FLORES                                                     2:85−cv−04544−DMG−AGR
                                                     Plaintiff(s),

             v.
    EDWIN MEESE
                                                                       NOTICE TO FILER OF DEFICIENCIES IN
                                                   Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




    PLEASE TAKE NOTICE:

    The following problem(s) have been found with your electronically filed document:

    Date Filed:         8/14/2020
    Document Number(s):                 919
    Title of Document(s):              MOTION to Enforce Settlement
    ERROR(S) WITH DOCUMENT:

    Local Rule 11−6 Memorandum/brief exceeds 25 pages.




    Other:

    Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
    document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
    notice unless and until the Court directs you to do so.


                                                     Clerk, U.S. District Court

    Dated: August 18, 2020                           By: /s/ Lori Muraoka lori_muraoka@cacd.uscourts.gov
                                                        Deputy Clerk

    cc: Assigned District Judge and/or Magistrate Judge

        Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



     G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
